TYSON, J.
Tlie case, as made hy the bill, is this: Appellant, (}. A. Watts, ait the date of contracting the debt with the complainants, was the owner of an undivided one-third interest in a certain tract of land, as tenant in common, with C. II. Miller and E. R. Bradford. A partition of the land was agreed upon., and in pursuance of this agreement, Watts, Miller and Bradford executed to Mrs. Watts, the other appellant, wife of (if. A. Watts, a quitclaim deed to that portion of the tract apportioned her husband in the partition. The .complainants seek to subject this portion of the land conveyed by the quitclaim deed, to the 'satisfaction of tlier debt, hy having the deed declared fraudulent. The .single objection taken to the bill, by demurrer, proceeds upon the ground that Miller and Bradford are necessary parties. In support of this objection, it is .contended that in the event the deed is set aside as fraudulent and the lands subjected to the payment of the complainant’s debt, Wratts would then own an undivided one-third interest in the lands formerly owned by the three as tenants in common, and that interest would be further subject to the payment of his debts. In other words, the result of the contention is, that should the deed to Mrs. Watts be declared fraudulent, the partition of the lands by the parties would be destroyed; and the original status of the parties in respect to their ownership in common would be restored.
The partition between the parties and the deed executed in pursuance thereto, are binding inter partes, and its binding efficacy is in no wise impaired by the *172success of the complainants in subjecting the lands to the payment of their debt. Miller and Bradford effectually and irrevocably conveyed by the deed all interest they had in the land to Mrs. Watts. — 3 Brick. Dig. 514, § 105.' As the deed contains no covenants of Avarranty, but is simply a. quitclaim to her of their interest, no interest of theirs can possibly be affected by the decree to he rendered in the cause. There is no pretense that they are in’any way liable for the debt sought by the bilí to be enforced, nor does the bill seek to’ reach an undivided one-third interest in the entire tract. On the contrary, the complainants, as Ave have said, seek only to subject that portion or share partitioned to Watts, their debtor. This is in effect a recognition by the complainants of the validity of the partiton, and a ratification by them of it.
Miller and Bradford being Aviholly Avitbout interest in the suit, are neither necessary nor proper parties.— 3 Brick. Dig. 368, §§ 1 and 2. ■ •
The decree overruling respondent’s demurrer must he affirmed.